Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, the term “temporary-adhesive layer” is indefinite because the modifier “temporary” is not a structural limitation, but rather suggests future action which renders the metes and bounds of the claims unclear since it is not known if the claim is infringed if that adhesive layer is never removed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016171263 to Oka et al. (Oka).
Regarding Claim 1, Oka teaches a mask-integrated surface protective tape, comprising a substrate film and a mask material layer, 
wherein the mask material layer 4b is attached to the substrate film 1 through a temporary- adhesive layer 3 interposed therebetween, and 
wherein a parallel ray transmittance of the mask material layer at a wavelength of 355 nm is 30% or less (UV curable, therefore inherently absorbs energy at 355 nm which falls in UV band, and the degree of absorption is a result effective variable based upon the thickness and composition of the material, see MPEP 2144.05(II)(B)), 
wherein the mask material layer includes a (meth)acrylic copolymer [0034] as well as one of an ultraviolet absorber (UV curable therefore an ultraviolet absorber) and an ultraviolet-absorbing polymer that is mixed to the (meth)acrylic copolymer, wherein the ultraviolet absorber is a compound having a skeleton selected from the group consisting of a triazine skeleton, a benzophenone skeleton [0038], a benzotriazole skeleton, or a benzoate skeleton, and the ultraviolet absorbing polymer is a (meth)acrylic polymer having an ultraviolet-absorbing skeleton selected from the group consisting of a benzotriazole skeleton, a benzophenone skeleton, or a triazine skeleton in the side chain thereof, and 
wherein: 
(a) in the case that the mask material layer includes the ultraviolet absorber, a content of the ultraviolet absorber in the mask material layer is from 0.1 to 5.0 mass parts with respect to 100 mass parts of the (meth)acrylic copolymer (this ratio directly affects the degree of UV absorption and is a result effective variable which may be optimized by the person of ordinary skill, see again MPEP 2144.05(II)(B)), and 
(b) in the case that the mask material layer includes the ultraviolet-absorbing polymer, a content of the ultraviolet-absorbing polymer is from 5.0 to 50.0 mass parts with respect to 100 mass parts of the (meth)acrylic copolymer.

Regarding Claim 5, Oka teaches the mask-integrated surface protective tape according to claim 1, wherein a mask material constituting the mask material layer is radiation-curable (UV curable).

Regarding Claim 6, Oka teaches the mask-integrated surface protective tape according to claim 1. wherein a temporary-adhesive that constitutes said temporary-adhesive layer is of a pressure-sensitive type [0032].

Regarding Claim 7, Oka teaches the mask-integrated surface protective tape according to claim 1, but does not explicitly teach that the the substrate film comprises a polyolefin-based resin layer, only that it is a generic “resist.” The person of ordinary skill may experiment with commonly used substrate film materials and is motivated to do so since Oka is silent regarding the material, therefore such experimentation is necessary in order to practice the invention of Oka. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812